DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 04/23/2019, 12/04/2019, and 06/02/2020 have been considered by the Examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pulse detection unit”, “instability calculation unit”, and “machining condition changing unit” in claims 1-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 9, and 15 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Kondo et al. (US3705286A), hereinafter Kondo.
Regarding claim 1, Kondo teaches (Fig. 1) a wire electrical discharge machine for performing electrical discharge machining on a workpiece by generating electrical discharge at an electrode gap formed between the workpiece and a wire electrode (Column 1, lines 3-7 “This invention relates to an improvement of an electrical discharge machining device, which causes electric discharge between an electrode and a workpiece for removing, shaping, grinding, and/or cutting of desired portions of the workpiece.”), comprising: 
a pulse detection unit (detector DT1) configured to detect pulses of voltage repeatedly applied between the workpiece and the wire electrode (column 3, lines 36-37 “The detector DT1 acts to detect the low voltage pulse for machining and for detecting the arcing condition”); 
an instability calculation unit (Fig. 3, logic circuit 6) configured to calculate a degree of instability indicating how unstable a discharge state is (arcing condition, column 1, lines 16-24 “If an excessively large electric current is forced through the electrode and the workpiece…the insulation across the machining gap between the electrode and the workpiece cannot fully be recovered after each machining discharge, so that the so-called arcing condition is established.”; Column 5, 21-24 “Accordingly, upon occurrence of a short-circuited conditions or the arcing conditions, either the duty factor or the short-circuit current is quickly reduced, for stabilizing the machining operation.”), by using a number of non-discharge pulses that present no voltage drop due to the electrical discharge among the pulses detected per unit time by the pulse detection unit (column 5, line 67 through column 6, line 6 “the detection pulses from the logic circuit 6 representing the presence of the arcing conditions are counted by the pulse counter 13, while counting the total number of pulses by the total pulse counter 14. If the counter 13 generates Q counts or more, while the total pulse counter 14 counts P counts (P ≥ Q), the output from the counting matrix 15 acts to control the reversible counter 17 through an AND gate 21, so as to reduce the duty factor (τ/T), as in the case of the short-circuit.”); and 
a machining condition changing unit (Fig. 4, control circuit 5) configured to change a machining condition for the workpiece, based on the calculated degree of instability (column 3, lines 4-6 “a control circuit for regulating the machining device in response to the operative conditions thus detected” column 2, lines 12-19 “the operation of the device is controlled by using the relative frequency of such discerning signals for regulating the different control factors of the machining device; namely, the peak value of the machining current, the pause time for the machining current, the raising time for the electrode, the duty factor (τ/T), the pressure for injecting machining fluid, the short-circuit current, etc.”).
Regarding claim 7, Kondo further teaches the machining condition changing unit (Fig. 4, control circuit 5) is configured to change at least one of an off time during which no voltage is applied and a flow rate of working fluid ejected toward the electrode gap (column 2, lines 12-19 “the operation of the device is controlled by using the relative frequency of such discerning signals for regulating the different control factors of the machining device; namely,… the pause time for the machining current…the pressure for injecting machining fluid,…etc.”).
Regarding claim 9, Kondo further teaches an electrical discharge machining method used in a wire electrical discharge machine for performing electrical discharge machining on a workpiece by generating electrical discharge at an electrode gap formed between the workpiece and a wire electrode (Column 1, lines 3-7 “This invention relates to an improvement of an electrical discharge machining device, which causes electric discharge between an electrode and a workpiece for removing, shaping, grinding, and/or cutting of desired portions of the workpiece.”), comprising: 
The detector DT1 acts to detect the low voltage pulse for machining and for detecting the arcing condition”); 
an instability calculating step of calculating a degree of instability indicating how unstable a discharge state is (arcing condition, column 1, lines 16-24 “If an excessively large electric current is forced through the electrode and the workpiece…the insulation across the machining gap between the electrode and the workpiece cannot fully be recovered after each machining discharge, so that the so-called arcing condition is established.”; Column 5, 21-24 “Accordingly, upon occurrence of a short-circuited conditions or the arcing conditions, either the duty factor or the short-circuit current is quickly reduced, for stabilizing the machining operation.”), by using a number of non-discharge pulses that present no voltage drop due to the electrical discharge, among the pulses detected per unit time (column 5, line 67 through column 6, line 6 “the detection pulses from the logic circuit 6 representing the presence of the arcing conditions are counted by the pulse counter 13, while counting the total number of pulses by the total pulse counter 14. If the counter 13 generates Q counts or more, while the total pulse counter 14 counts P counts (P ≥ Q), the output from the counting matrix 15 acts to control the reversible counter 17 through an AND gate 21, so as to reduce the duty factor (τ/T), as in the case of the short-circuit.”); and 
a machining condition changing step of changing a machining condition for the workpiece, based on the calculated degree of instability (column 2, lines 12-19 “the operation of the device is controlled by using the relative frequency of such discerning signals for regulating the different control factors of the machining device; namely, the peak value of the machining current, the pause time for the machining current, the raising time for the electrode, the duty factor (τ/T), the pressure for injecting machining fluid, the short-circuit current, etc.”).
claim 15, Kondo further teaches the machining condition changing step changes at least one of an off time during which no voltage is applied, a flow rate of working fluid ejected toward the electrode gap, a tension of the wire electrode, and a feed rate of the wire electrode (column 2, lines 12-19 “the operation of the device is controlled by using the relative frequency of such discerning signals for regulating the different control factors of the machining device; namely,… the pause time for the machining current…the pressure for injecting machining fluid,…etc.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of de Bruyn et al. (Has the <<Delay Time>> Influence on the EDM-Process?), hereinafter Bruyn.
Regarding claim 2, Kondo further teaches the instability calculation unit (logic circuit 6) is configured to calculate the degree of instability (arcing condition), by further using numbers or discharge delay times of normal discharge pulses and abnormal discharge pulses (column 5, line 67 through column 6, line 6 “the detection pulses from the logic circuit 6 representing the presence of the arcing conditions are counted by the pulse counter 13, while counting the total number of pulses by the total pulse counter 14. If the counter 13 generates Q counts or more, while the total pulse counter 14 counts P counts (P ≥ Q), the output from the counting matrix 15 acts to control the reversible counter 17 through an AND gate 21, so as to reduce the duty factor (τ/T), as in the case of the short-circuit.”).
Kondo fails to teach the discharge delay time being a time from start of application of the voltage until occurrence of voltage drop due to the electrical discharge, wherein in the normal discharge 
Bruyn teaches (see modified Fig. 1) EDM-processing and defines the discharge delay time (ignition delay time td) as a time from start of application of the voltage (the ignition) until the occurrence of voltage drop due to the electrical discharge (Page 103, column 1 “The ingnition delay time is the time which passes between the application of the voltage between electrode and workpiece and the ignition (fig. 1).”), that in normal discharge pulses (“real pulse”) the discharge delay time (ignition delay time td) is equal to or longer than a predetermined time (“an adjustable value”; 2 µs) (Page 103, column 2 “when the ignition took place with a delay time greater than an adjustable value, the real pulse with current i2 starts…When - in case of a shorter delay time - the real pulse doesn't start”), and in abnormal discharge pulses (“unwanted pulses”) the discharge delay time (ignition delay time td)  is less than the predetermined time (2µs) (Page 103, column 1 “pulses with a very short ignition delay time (< 2µs)…Snoeys called the pulses with very low ignition delay time "unwanted pulses"“).

    PNG
    media_image1.png
    292
    560
    media_image1.png
    Greyscale

Figure 1: Modified Fig. 1 of de Bruyn et al. Defining Ignition Delay Time
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kondo to incorporate the teachings of Bruyn to include the discharge delay time being a time from the start of application of the voltage until occurrence of voltage Snoeys c.s., who established that there is a relation between the percentage of pulses with a very short ignition delay time (< 2µs) and the workpiece removal per pulse, respectively the relative electrode wear. Snoeys called the pulses with very low ignition delay time "unwanted pulses" because the metal removal of such a pulse would be low and the relative electrode wear would be high.”).
Regarding claim 3, Kondo further teaches the instability calculation unit (logic circuit 6) is configured to calculate the degree of instability (arcing conditions), by using a ratio of total number of the abnormal discharge pulses and the non-discharge pulses detected per unit time, to the number of the normal discharge pulses detected per unit time (column 10, lines 31-42 “Similarly, the ratio between the count u' of the normal discharge and the count of the occurrence of high gap conductances may be used as the basis for adjusting the duty factor (τ/T), the Injecting pressure of the machining fluid, and the Peak value of the machining current. The ratio Q'/u' between the count Q' of the arcing conditions and the count u' of the normal discharge, and other ratios of the counts of different machining conditions can also be used as the basis for the control of the electrical discharge machining device of the present invention.”).
Regarding claim 4, Kondo further teaches the instability calculation unit is configured to calculate the degree of instability, by using a ratio of total number of the abnormal discharge pulses and the non-discharge pulses detected per unit time, to total number obtained by summing all the numbers of the normal discharge pulses, the abnormal discharge pulses and the non- discharge pulses detected per unit time (column 5, line 67 through column 6, line 6 “the detection pulses from the logic circuit 6 representing the presence of the arcing conditions are counted by the pulse counter 13, while counting the total number of pulses by the total pulse counter 14. If the counter 13 generates Q counts or more, while the total pulse counter 14 counts P counts (P ≥ Q), the output from the counting matrix 15 acts to control the reversible counter 17 through an AND gate 21, so as to reduce the duty factor (τ/T), as in the case of the short-circuit.”).
Regarding claim 10, Kondo further teaches the instability calculating step calculates the degree of instability (arcing conditions), by further using numbers or discharge delay times of normal discharge pulses and abnormal discharge pulses (column 5, line 67 through column 6, line 6 “the detection pulses from the logic circuit 6 representing the presence of the arcing conditions are counted by the pulse counter 13, while counting the total number of pulses by the total pulse counter 14. If the counter 13 generates Q counts or more, while the total pulse counter 14 counts P counts (P ≥ Q), the output from the counting matrix 15 acts to control the reversible counter 17 through an AND gate 21, so as to reduce the duty factor (τ/T), as in the case of the short-circuit.”).
Kondo fails to teach the discharge delay time being a time from start of application of the voltage until occurrence of voltage drop due to the electrical discharge, wherein in the normal discharge pulses, the discharge delay time is equal to or longer than a predetermined time, and in the abnormal discharge pulses, the discharge delay time is less than the predetermined time.
Bruyn teaches (see modified Fig. 1) EDM-processing and defines the discharge delay time (ignition delay time td) as a time from start of application of the voltage (the ignition) until the occurrence of voltage drop due to the electrical discharge (Page 103, column 1 “The ingnition delay time is the time which passes between the application of the voltage between electrode and workpiece and the ignition (fig. 1).”), that in normal discharge pulses (“real pulse”) the discharge delay time (ignition delay time td) is equal to or longer than a predetermined time (“an adjustable value”; 2 µs) (Page 103, column 2 “when the ignition took place with a delay time greater than an adjustable value, the real pulse with current i2 starts…When - in case of a shorter delay time - the real pulse doesn't start”), and in abnormal discharge pulses (“unwanted pulses”) the discharge delay time (ignition delay time td)  is less than the predetermined time (2µs) (Page 103, column 1 “pulses with a very short ignition delay time (< 2µs)…Snoeys called the pulses with very low ignition delay time "unwanted pulses"“).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kondo to incorporate the teachings of Bruyn to include the discharge delay time being a time from the start of application of the voltage until occurrence of voltage drop due to the electrical discharge, wherein the normal discharge pulses, the discharge delay time is equal to or longer than a predetermined time, and in the abnormal discharge pulses, the discharge delay time is less than the predetermined time. Doing so defines what normal and abnormal discharge pulses are in order to detect abnormal discharge pulses that will inadequately remove metal in the EDM-processing as well as result in high relative electrode wear (Page 103, column 1 “Snoeys c.s., who established that there is a relation between the percentage of pulses with a very short ignition delay time (< 2µs) and the workpiece removal per pulse, respectively the relative electrode wear. Snoeys called the pulses with very low ignition delay time "unwanted pulses" because the metal removal of such a pulse would be low and the relative electrode wear would be high.”).
Regarding claim 11, Kondo further teaches the instability calculating step calculates the degree of instability (arcing conditions), by using a ratio of total number of the abnormal discharge pulses and the non-discharge pulses detected per unit time, to the number of the normal discharge pulses detected per unit time (column 10, lines 31-42 “Similarly, the ratio between the count u' of the normal discharge and the count of the occurrence of high gap conductances may be used as the basis for adjusting the duty factor (τ/T), the Injecting pressure of the machining fluid, and the Peak value of the machining current. The ratio Q'/u' between the count Q' of the arcing conditions and the count u' of the normal discharge, and other ratios of the counts of different machining conditions can also be used as the basis for the control of the electrical discharge machining device of the present invention.”).
Regarding claim 12, Kondo further teaches the instability calculating step calculates the degree of instability, by using a ratio of total number of the abnormal discharge pulses and the non-discharge pulses detected per unit time, to total number obtained by summing all the numbers of the normal discharge pulses, the abnormal discharge pulses and the non-discharge pulses detected per unit time (column 5, line 67 through column 6, line 6 “the detection pulses from the logic circuit 6 representing the presence of the arcing conditions are counted by the pulse counter 13, while counting the total number of pulses by the total pulse counter 14. If the counter 13 generates Q counts or more, while the total pulse counter 14 counts P counts (P ≥ Q), the output from the counting matrix 15 acts to control the reversible counter 17 through an AND gate 21, so as to reduce the duty factor (τ/T), as in the case of the short-circuit.”).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Suzuki (JP59042218A).
Regarding claim 8, Kondo further teaches that the machining condition changing unit is configured to lengthen the off time if the degree of instability becomes equal to or greater than a predetermined threshold (see Table 1; “When the ratio of the total pulse count and the arc condition count exceeds Q/P, τ/T is reduced.” Column 1, lines 16-23 “If an excessively large electric current is forced through the electrode and the workpiece, or if the value of a duty factor (τ/T, τ being the duration of machining pulse, and T being the period of the machining pulse) is selected to be excessively large, the insulation across the machining gap between the electrode and the workpiece cannot fully be recovered after each machining discharge”). 

Suzuki teaches a wire electric discharge machine, wherein the machining condition changing unit is configured to reduce the feed rate of the wire electrode if the degree of instability becomes equal to or greater than a predetermined threshold (Abstract “When the relative frequency of the abnormal concentrated electric discharge is…larger than the set value n2, the speed of the feeding is decreased.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Kondo to incorporate the teachings of Suzuki to include that the machining condition changing unit is configured to reduce the feed rate of the wire electrode if the degree of instability becomes equal to or greater than a predetermined threshold. Doing so would improve the quality of the workpiece and prevent the occurrence of a wire breakage (Page 8, “Further, according to the present invention, it is possible to improve a vertical streak pattern of a workpiece caused by a retreat in a short circuit and to prevent the occurrence of a wire breakage.”).
Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Bruyn and Caggiano et al. (Wire EDM Monitoring for Zero-Defect Manufacturing based on Advance Sensor Signal Processing), hereinafter Caggiano.
Regarding claims 5-6 and 13-14, the combination of Kondo and Bruyn teaches all of the elements of the current invention as stated above except that the instability calculation unit is configured to calculate the degree of instability, by using a ratio of a second total time to a first total time, the second total time being a total of the discharge delay time of the abnormal discharge pulses and pulse time of the non-discharge pulses, detected per unit time, the first total time being a total of the discharge delay time of the normal discharge pulses detected per unit time.
the average ignition delay time is calculated as the average of all the ignition delay time values.”; Page 5, column 2 “The average discharge current pulse duration is the average of the duration of all the current pulses which are not recognized as short circuits”), illustrating that it is known in the art how to measure and sum together the discharge delay times and pulse duration times of multiple WEDM voltage pulses. Caggiano further teaches that “in the literature, some methods to use the ignition delay time as a process sensing parameter have been proposed” (page 4, column 2), indicating that it is known in the art to use discharge delay time to determine process states and parameters. As described above, the combination of Kondo and Bruyn teaches calculating the degree of instability according to claims 3-4 and 11-12. The only difference between the calculations described in claims 3-4 and 11-12 and taught by the combination of Kondo and Bruyn and those described in claims 5-6 and 13-14 is that instead of using the number of pulses to determine the degree of instability ratio, the discharge delay times and pulse duration times of those pulses are used instead. Because Caggiano teaches that it is known in the art to measure, sum, and calculate process parameters using the pulse discharge delay times and pulse duration times, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Kondo and Bruyn to incorporate the teachings of Caggiano to include that the instability calculation unit is configured to calculate the degree of instability by using a ratio of a total of the discharge delay time of the abnormal discharge pulses and pulse time of the non-discharge pulses to a total of the discharge delay time of either the normal discharge pulses or a total of the discharge delay time of the normal discharge pulses, abnormal discharge pulses, and the pulse time of the non-discharge pulses.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS, can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        


/ROBERT J UTAMA/Primary Examiner, Art Unit 3715